UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 10, 2017 QUEST MANAGEMENT INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-201215 32-0450509 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Kalnu iela, Malta, LV-4630 Latvia (702) 907-8836 (Address of principal executive offices) (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01. Changes in Registrant's Certifying Accountant (i) Subsequent to the resignation of the Company’s independent registered public accounting firm, Scrudato & Co., PA as disclosed in the Company’s Form 8-K filed in December 2016, the Company has engaged Zia Masood Kiani & Co., CHARTERED ACCOUNTANTS as the Company’s new independent registered public accounting firm effective February 10, 2017. (ii)
